571 S.E.2d 209 (2002)
356 N.C. 311
STATE of North Carolina
v.
Ronald Ray STARNER.
No. 498P02.
Supreme Court of North Carolina.
October 3, 2002.
Ronald Ray Starner, Pro Se.
Anita LeVeaux, Assistant Attorney General, Thomas J. Keith, District Attorney, for State.
*210 Prior report: ___ N.C.App. ___, 566 S.E.2d 814.

ORDER
Upon consideration of the petition filed by Defendant Pro Se in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd day of October 2002."